DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/22 has been entered.
Response to Amendment
This office action is in response to the amendment filed 11/9/22. Claims 1-2, 5-8, 10, 12-13, 15, and 21 have been amended, claims 3, 9, 18-20 have been cancelled, and new claim 2 has been added. Thus, claims 1-2, 4-8, 10-17, and 21-24 are presently pending in this application.
Claim Objections
Claim 24 is objected to because of the following informalities:  In claim 24, line 2 "each of the finger interfaces" is suggested to be changed to --each of the plurality of finger interfaces-- to clarify antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Notteau (WO2017072463) in view of Kang (KR2018076007) and Tarrin (WO2016012480).
With respect to claim 1, Notteau discloses a hand orthotic (exoskeleton; 110, fig 7) comprising a hand interface (glove; 112, fig 7) operably coupleable to a hand of a user (see hand in orthotic in fig 7), the hand interface including a thumb interface (thumb structure; 125, fig 7) and at least one finger interface (support portions 116, fig 7; see also [0128], lines 1-2 of Kang translation), the at least one finger interface formed as a tubular a sleeve (portions 120/122/124 in fig 7 form a sleeve over the finger and 118 and 116 form a glove covering the whole hand in fig 7) extending along a length of a finger of the user (120-124 in fig 7 extend from the bottom of the finger to the tip) between a proximal end (end near 12 in fig 7) positionable near a metacarpophalangeal joint of the user (see location in fig ) and a distal end (end near 120, fig 7) configured to wrap around a tip of the finger of the user (in fig 7 the tip of the finger (dashed finger outline) is cover by 120), the continuous tubular sleeve formed of a resilient elastomeric material (rigidity; see [0125], lines 3-5) to bias the finger interface to a neutral, partially extended position, wherein a pair of bending locations (see gaps between 120-124 in fig 7) of the finger interface are defined by openings defined by the continuous tubular sleeve (openings between rigid portions 120/122/124 in fig 7) positionable near a respective top and bottom of a distal interphalangeal joint of the user (gap between 120 and 122, in fig 7) and near a respective top and bottom of a proximal interphalangeal joint of the user (gap between 124 and 122, in fig 7); a control module (160, fig 7) operably coupleable to a forearm of the user (see location of 160 on the user’s arm in fig 7) including at least a first driver (motors; 162, fig 7 in five instances) and a second driver (motors; different 162, fig 7); and a plurality of cables (170, fig 7) operably coupling the hand interface to the control module (see 170 running from 160 to 116 in fig 7), the plurality of cables including at least a first cable (170, fig 7 on the thumb) operably coupling the first driver (see cable on thumb running from 125 to corresponding 162 in fig 7) to a first portion of the thumb interface (cable 170 connects 125 to 162 as seen in fig 7), but lacks the sleeve being continuous tubular sleeve.
However, Kang teaches a hand orthotic (100, fig 2) with a finger interface (200 in fig 1) having connections (212/232/234/252, fig 2) making the finger interface into a continuous sleeve (see full sleeve interface in fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the hinge portions (118, fig 7) of Notteau with the connection hinges as taught by Kang so as to replace one known hinge with another to aid in the bending of the finger joints.
Further the modified Notteau lacks a second cable on the thumb interface connected to a second driver.
However, Tarrin teaches a hand orthotic (1, fig 2) with a first cable (7, fig 2) operably coupling the first driver (see location on orthosis in fig 2) to a first portion of the thumb interface (7a, fig 2) and a second cable (8, fig 2) operably coupling the second driver (see location on orthosis in fig 2) to a second portion of the thumb interface (8a, fig 2), wherein the first driver is configured to provide an augmented abduction motion to the thumb interface and the second driver is configured to provide an augmented flexion motion to the thumb interface (see [0147], lines 4-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hand orthotic of Notteau to include a second cable on the thumb as taught by Tarrin so as to provide both flexion and extension of the thumb for additional assisted range of motion.
With respect to claim 2, the modified Notteau shows the resilient material of the thumb (see claim 1 above) interface naturally biases the thumb interface against a first tensile force and a second tensile force provided by the respective first and second cables toward a neutral position, note the use of resilient material would provide the stretch and return of the interface which would bias the return to a natural position.





    PNG
    media_image1.png
    723
    396
    media_image1.png
    Greyscale









Annotated fig 7 of Notteau.
With respect to claim 5, the modified Notteau shows the thumb interface includes a continuous sleeve portion (125, fig 7 of Notteau and modification by Kang) configured to at least partially fit over a thumb of a user (see location on user’s thumb), and a metacarpal extension portion (see annotated fig 7 of Notteau) operably coupled to the sleeve portion (connected through cable 170 in fig 7 of Notteau) and configured to reside in proximity to a metacarpal bone of a user (see location near the metacarpal bone).
With respect to claim 6, the modified Notteau shows the sleeve portion includes structure defining a pair of openings (see annotated fig 7 of Notteau; the gaps between the rigid portions is over the interphalangeal joint, also note after the modification by Kang there would be a pair of gaps on the tops and bottom separated by the modified connection) positionable near a respective top and bottom of an interphalangeal joint of the user.
With respect to claim 7, the modified Notteau shows the hand interface further includes a plurality of four finger interfaces (see fig 7 of Notteau with each of the four fingers covered by the interface).
With respect to claim 8, the modified Notteau shows the hand interface is customizable to meet the size and assistant needs of a user (elastic adjustment means, 180, fig 6 of Notteau)
With respect to claim 21, the modified Notteau shows the plurality of four finger interfaces are operably coupled to one another via a connection portion (metacarpal support device; 126, figs 6 and 7 of Notteau).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Notteau in view of Kang and Tarrin as applied to claim 2 above, and further in view of Sankai (2012/0029399).
With respect to claim 4, the modified Notteau shows all the elements as claimed above but lacks the thumb interface including resilient stiffening member.
However, Sankai teaches a hand orthotic (10A, fig 23) with a spring 90 (stiffening member), see fig 23. Since the spring 90 is configured to urge the finger to extend (see [0121], lines 8-9) which would be against the force of gripping (tensile force) and towards the neutral position (extend to releasing state)(see [0121], lines 11-14). The spring stretches when the finger is bent (gripping) and wants to bias against this force and return to a contracted state, pulling the finger upward (releasing state/neutral position). Thus, the spring reads on the stiffening member and is able to perform the function of biasing the thumb against a tensile force toward a neutral position.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thumb interface of the modified Notteau to include a stiffening member as taught by Sankai so as to better assist the user in returning the finger to a neutral position after gripping.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Notteau in view of Kang and Tarrin as applied to claim 1 above, and further in view of Okamoto (7,269,479).
With respect to claim 22, the modified Notteau shows all the elements as claimed above but lacks an RFID sensor.
However, Okamoto teaches a robotic device (50, fig 8) with an RFID sensor (tag reader, TR; fig 8) configured to sense a corresponding RFID tag (Tg, fig 2A) in an externally gripped item (see col. 27, lines 53-55), wherein data received by the RFID sensor is communicated to the control module for automatic adjustment (see col. 6, lines 50-57 and col. 28, lines 28-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of the modified Notteau to include an RFID sensor as taught by Okamoto so as to provide a handling technique for gripping various items and identifying each item individually (see col. 1, lines 51-54 of Okamoto).
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Notteau in view of Kang and Tarrin as applied to claim 1 above, and further in view of Yamazaki (2015/0124057).
With respect to claim 23, the modified Notteau shows all the elements as claimed above but lacks a magnet.
However, Yamazaki teaches a robotic device (12, fig 1) with a magnet grip (14a, fig 1 and [0032], lines 1-3) configured to magnetically lock one or more externally gripped items (see [0037], lines 1-5) into place relative to the hand interface (grip and pick up).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of the modified Notteau to include a magnet on the hand as taught by Yamazaki so as to provide an easier pickup function of the orthosis that does not require a strong grip from the patient.
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Notteau (WO2017072463) in view of Kang (KR2018076007).
With respect to claim 24, Notteau discloses a hand orthotic (exoskeleton; 10, fig 1) a plurality of finger interfaces (digital structures; 12, fig 1), each of the finger interfaces formed as a tubular sleeve (see 12 in fig 4 where the tubular sleeve fits over the whole finger) extending along a length of a finger of a user (see sleeve from tip 20 to end 24 in fig 4) between a proximal end (end near 24, fig 4) positionable near a metacarpophalangeal joint of the user see location on hand in fig 1) and a distal end (end near 20 in fig 4) configured to wrap around a tip of the finger of the user (see fig 4 where the fingertip is covered by 20), wherein a pair of bending locations of the finger interface are defined by openings (see gaps between 20/22 and 22/24 in fig 5 when the finger is bent) defined by the continuous tubular sleeve positionable near a respective top and bottom of a distal interphalangeal joint of the user (see space between 20/22 in fig 5 on the top of the finger and the bottom) and near a respective top and bottom of a proximal interphalangeal joint of the user (see space between 24/22 in fig 5 on the top of the finger and the bottom), and wherein the tubular sleeve defines a pair of compartments (38/39 and 50 in fig 3) positioned on opposed lateral sides of the continuous tubular sleeve housing (see opposing side of each other in fig 3) a pair of resilient stiffening members (70/80, fig 4) to bias the finger interface to a neutral, partially extended position (see [0105], lines 2-4), but lacks the sleeve being continuous tubular sleeve.
However, Kang teaches a hand orthotic (100, fig 2) with a finger interface (200 in fig 1) having connections (212/232/234/252, fig 2) making the finger interface into a continuous sleeve (see full sleeve interface in fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the hinge portions (118, fig 7) of Notteau with the connection hinges as taught by Kang so as to replace one known hinge with another to aid in the bending of the finger joints.
Allowable Subject Matter
Claims 10-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose the specific structure and function recited in these claims such that in claim 10, a gearbox isolation lock configured to selectively shift between a rotation position enabling rotation of the respective plurality of motors and corresponding gearboxes, and a lockout position configured to establish contact on four sides of each of a plurality of hexagonal shaped heads operably coupled to the respective plurality of motors and corresponding gearboxes to at least partially isolate the plurality of motors and corresponding gearboxes from loads experienced by the plurality of cables.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELSEY E BALLER/            Examiner, Art Unit 3785                                                                                                                                                                                            
/JUSTINE R YU/            Supervisory Patent Examiner, Art Unit 3785